DARR, Chief Judge.
The plaintiff has moved to strike the defendants’ demand for a jury to try the issues.
This suit is brought by the Secretary of. Labor of the United States to enjoin the defendants from violating the provisions of the Fair Labor Standards Act of 1938. Act of June 25, 1938, c. 676, 52 Stat. 1060; Act of October 26, 1949, c. 736, 63 Stat. 910; U.S.C.A. Title 29, § 201, et seq.
The defendants have answered denying the applicability of the Act, and have demanded a jury to try the issues.
The relief sought is an injunction and is therefore equitable in nature. In such cases trial by jury is not a matter of right. Barton v. Barbour, 104 U.S. 126, 26 L.Ed. 672; National Labor Relations Board v. Jones & Laughlin, 301 U.S. 1, 57 S.Ct. 615, 81 L.Ed. 893 ; Ryan Distributing Corp. v. Caley, D.C., 51 F.Supp. 377; Bellavance v. Plastic-Craft Novelty Co., D.C., 30 F. Supp. 37.
This rule is applicable in actions to restrain violations of the Fair Labor Standards Act. Walling, Adm’r v. Richmond Screw Anchor Co., Inc., D. C., 52 F.Supp. 670; Fleming, Adm’r v. Peavy-Wilson Lumber Co., D. C., 38 F.Supp. 1001.
Plaintiff’s motion will be allowed.
Order accordingly.